DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1 – 15, in the reply filed on November 15, 2021 is acknowledged.  Accordingly, claims 16 – 20 are withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an injection system that is configured to inject a fluid to mix with exhaust gases within the mixer housing” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
an injection system – fluid supply, injector or doser and a controller that controls injection of the urea (paragraph [0038])
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the mixer housing" at line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the end wall" at line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 - 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (European Patent Application Publication No. EP 3699407 A1).

    PNG
    media_image1.png
    643
    745
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    506
    711
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    544
    616
    media_image3.png
    Greyscale

Regarding claim 1, Wang discloses a  vehicle exhaust system component comprising a housing (See annotated Figures 2, 3 and 8 above; paragraph [0025] - the housing includes the end wall, rear wall, and an outer wall which is comprised of four side walls) defining an internal cavity (cavity) to receive exhaust gases (Figure 2 and annotated Figures 3 and 8; paragraph [0025]); at least one first catalyst (51) received within the internal cavity (Figures 2 and 3; paragraph [0025]); at least one filter (52) positioned within the internal cavity downstream of the at least one first catalyst (Annotated Figures 2 and 3; paragraph [0025]); at least one second catalyst (2) received within the internal cavity downstream of the at least one filter (Annotated Figures 2 and 3; paragraph [0025]); and a mixer (4, 7, 8) having an inlet 
Regarding claim 2, Wang further discloses wherein the housing has an outer wall (outer wall) that surrounds the at least one first catalyst (51), the at least one second catalyst (2), and the at least one filter (52) to enclose the at least one first catalyst (51), the at least one second catalyst (2), and the at least one filter (52) within the internal cavity (cavity) (See annotated Figures 3 and 8 above; paragraph [0025]).
Regarding claim 3, Wang further discloses wherein the outer wall (outer wall) extends from a first end (1st end) to a second end (2nd end), and wherein the housing includes a housing inlet (Annotated Figure 3; paragraph [0025] - where the first catalyst 51 receives the exhaust gases from intake pipe assembly 6) that receives exhaust gases from a vehicle engine and a housing outlet (housing outlet which corresponds to the leftmost exhaust port 31 show in Figure 7), and wherein the housing inlet is adjacent the first end (1st end) and the mixer (components 4 and 8 of the mixer) is positioned at the second end (2nd end) (annotated Figures 2, 3 and 8 above; paragraphs [0025] and [0028]).
Regarding claim 4, as best understood in view of the 112(b) issue noted above, Wang further discloses wherein the mixer housing (8) reverses a direction of exhaust gas flow from an outlet of the at least one filter (52) to an inlet to the at least one second catalyst (2) (See annotated Figure 3 above; paragraphs [0025], [0026] and [0028] – mixer housing receives the exhaust exiting the filter 52, and reverses the direction of the exhaust before sending the exhaust through mixer 4.  Thus, the mixer housing reverse the direction of the exhaust flow between the filter and second catalyst 2).
Regarding claim 5, as best understood in view of the 112(b) issue noted above, Wang further discloses including an end wall (end wall) enclosing the housing at the first end (1st end) and wherein the 
Regarding claim 6, Wang further disclose wherein the housing inlet (Annotated Figure 3; paragraph [0025] - where the first catalyst 51 receives the exhaust gases from intake pipe assembly 6) is within the outer wall adjacent to the first end (1st end) (See Annotated Figures 3 and 8 above).
Regarding claim 7, Wang further discloses wherein the at least one first catalyst (51), the at least one second catalyst (2), and the at least one filter (52) are independently serviceable of each other such that any one of the at least one first catalyst (51), the at least one second catalyst (2), and the at least one filter (52) can be selectively removed from the housing for service without removing any remaining of the at least one first catalyst (51), the at least one second catalyst (2), and the at least one filter (52) (paragraphs [0025] and [0027]).
Regarding claim 8, Wang further discloses wherein the at least one first catalyst (51) comprises at least one diesel oxidation catalyst, the at least one second catalyst (2) comprises at least one selective catalytic reduction catalyst, and the at least one filter (52) comprises at least one diesel particulate filter (paragraph [0025).
Regarding claim 9, Wang further discloses wherein the mixer (4, 7, 8) comprises a mixer housing (8) mounted to one end (2nd end) of the housing, and wherein the mixer (4, 7, 8) is independently removable from the housing for service (See annotated Figures 2, 3 and 8 above; paragraphs [0027] and [0028]).
Regarding claim 10, Wang further discloses an injection system (C) with an injector or doser that is configured to inject a fluid into a mixing chamber provided by the mixer housing (See annotated Figure 8 above; paragraphs [0018], [0026] and [0037]).

Regarding claim 12, Wang discloses a vehicle exhaust system component comprising a housing (annotated Figures 2, 3 and 8 above; paragraph [0025] - the housing includes the end wall, rear wall, and an outer wall which is comprised of four side walls) defining an internal cavity (cavity) for exhaust gases, wherein the housing has an outer wall (outer wall) that extends between first and second ends (1st end and 2nd end) (annotated Figures 2, 3 and 8; paragraph [0025]); at least one first catalyst (51) received within the internal cavity (Figures 2 and 3; paragraph [0025]); at least one filter (52) positioned within the internal cavity downstream of the at least one first catalyst (annotated Figures 2 and 3; paragraph [0025]); at least one second catalyst (2) received within the internal cavity downstream of the at least one filter (annotated Figures 2 and 3; paragraph [0025]), wherein the outer wall (outer wall) surrounds the at least one first catalyst (51), the at least one second catalyst (2), and the at least one filter (52) to enclose the at least one first catalyst (51), the at least one second catalyst (2), and the at least one filter (52) within the internal cavity (cavity) (See annotated Figures 3 and 8 above; paragraph [0025]); a mixer (4, 7, 8) having a mixer housing (8) with an inlet (inlet) that receives exhaust gases exiting the at least one filter (52) and an outlet (outlet) that directs exhaust gases into the at least one second catalyst (2), and wherein one or more of the at least one first catalyst (51), the at least one second catalyst (2), and the at least one filter (52) are serviceable via selective removal from within the internal cavity (annotated Figures 2 and 3; paragraphs [0025], [0026], [0028] and [0029]); and an injection system (C) that is configured to inject a fluid to mix with exhaust gases within the mixer housing (See annotated Figure 8 above; paragraphs [0018], [0026] and [0037]).
Regarding claim 13, Wang further discloses wherein the at least one first catalyst (51), the at least one second catalyst (2), and the at least one filter (52) are independently serviceable of each other 
Regarding claim 14, Wang further discloses wherein the mixer housing (8) reverses a direction of exhaust gas flow from an outlet of the at least one filter (52) to an inlet to the at least one second catalyst (2) (See annotated Figure 3 above; paragraphs [0025], [0026] and [0028] – mixer housing receives the exhaust exiting the filter 52, and reverses the direction of the exhaust before sending the exhaust through mixer 4.  Thus, the mixer housing reverse the direction of the exhaust flow between the filter and second catalyst 2).
Regarding claim 15, Wang further discloses wherein the at least one first catalyst (51) comprises at least one diesel oxidation catalyst, the at least one second catalyst (2) comprises at least first and second selective catalytic reduction catalysts (2, 2) in parallel with each other, and the at least one filter (52) comprises at least one diesel particulate filter (Figure 1 and annotated Figures 2 and 3 above; paragraph [0025]).

Conclusion
Accordingly, claims 1 – 15 are rejected, and claims 16 – 20 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746